Davy, J. :
This is an appeal by the defendants from a judgment of the Supreme Court rendered at the Erie County Special Term, directing specific performance of a parol agreement requiring the defendants to convey by deed to the plaintiff a house and lot No. 62 Spruce street, in the city of Buffalo, inherited by' them from their sister, Josephine Speidel.
The complaint alleges that Josephine Speidel was on the 15th day of April, 1895, and for many years prior thereto, a widow without issue, and that she died intestate at the city of Buffalo on or about the 14th day of January, 1900; that on said 15th day of April, 1895, the plaintiff and her husband were about to remove to the city of Boston, Mass., where plaintiff’s husband had been employed as a cabinetmaker, and the said Josephine Speidel agreed that if the plaintiff would remain in Buffalo and take care of her as long as she lived, she would will to her the house and lot No. 62 Spruce street.
The Speidels had no children and their home was also a home for needy nephews, nieces and other poor relatives of the family. The plaintiff was taken into the family when she was six years old, was educated and supported by the Speidels until the year 1887, when she married Julius Braun and moved away. Eleanora Scliaff, a *22niece, was taken into the family in 1878, when she was seven years old, and lived there for twelve years, when she entered a convent. In 1890, Frank Ochs, a nephew, at the age of ten, and Barbara Ochs, a sister of the deceased, both became members of Mrs. Speidel’s family. Frank Ochs lived with her for about four years and Barbara continued to live with her down to the time of her death. George Schaff, another nephew, lived with Mrs. Speidel from 1891 to 1897. During the years that these various persons lived with the Speidels, they all helped to do the necessary family housework.
In 1890, on the death of Mrs. Speidel’s husband, Barbara Ochs, an unmarried sister, went to live with Mrs. Speidel and remained with her down to the time of her death in 1900. During these ten years the plaintiff with her husband and four or five children lived in an upstairs flat, paying six dollars a month rent to Mrs. Speidel, who was the owner of the flat. The plaintiff together with her four or five small children had her husband and a boarder to cook and wash for. She had no servant and did her own washing. On the other hand, Mrs. Speidel and her sister did their own housework. Such in substance was the condition of affairs in April, 1895, at which time the plaintiff claims the alleged oral contract was made. It appears that there was no change in the condition of affairs or the manner of living subsequent thereto. The oral contract rests entirely upon the testimony of the plaintiff’s husband. No one was present when the alleged conversation took place, except Mrs. Speidel, this plaintiff and her husband; the latter’s testimony as to the contract is as follows: “ It was right after Easter, 1895, a few days after I came back from Boston. My wife, Mrs. Speidel and myself were present. I came home in the evening and Mrs. Speidel was in our home, and my wife and myself, and I told my wife in the presence of Mrs. Speidel that I had engaged Mr. Harmon to pack our furniture and move to Boston. He was a sort of a carpenter. I had engaged him to pack our furniture, and Mrs. Speidel said to me if I am getting crazy to take the children and my wife away from her, as those were her only comfort now, and she said I should stay here. Mrs. Speidel said to my wife, ‘ You remember what you promised to Mr. Speidel, that you will stay with me and will take care of me so long as I live, and as I should look out *23for you/ and Mrs. Speidel then say to us — to me, I will find enough work here to earn my bread and butter, and I should stay. I said,11 have no work/ and she said that she will help me out. Mrs. Speidel then said to my wife that she should stay and should take care of her so long as she lived and she will will her this house and lot, 62 Spruce street, and I said to Mrs. Speidel, ‘ If that is the case I will stay.’ My wife said she will stay and take care of her so long as she lives and do what she ask her to do.”
On his cross-examination plaintiff’s husband testified that nothing was said about how she was to be taken care of.
Assuming the facts as to the agreement to be as testified to by the plaintiff’s husband, the, case is not one in which the extraordinary powers of a court of equity should interfere to enforce specific performance of the contract. It is not one of those exceptional cases where courts of equity have intervened. On the contrary, it is one of those cases similar in every respect to those which courts of equity have repeatedly refused to specifically enforce.
I can find neither principle nor precedent upon which to base a decree in favor of the plaintiff, upon her alleged oral agreement. The authorities all seem to be against a court undertaking to enforce such a contract. How can the court determine what is meant by the word “care” for Mrs. Speidel during her lifetime? Nothing is said as to the manner in which she was to be eared for. Whether she was to be taken into plaintiff’s family and furnished with apartments, or should be boarded and lodged by the plaintiff, with many other details, are all left to conjecture and unprovided for in the alleged agreement. In respect to those most important matters, the contract is wholly incomplete and indefinite. It is evident that the parties could not have had in mind, and did not agree as to the nature of the care and the extent of services which the plaintiff was to render during the lifetime of the decedent.
It appears from the evidence that the plaintiff did not have the care, charge and oversight of Mrs. Speidel’s household or of her property. Neither did she have the care and safety of her person. She assumed no responsibility whatever in that respect. Moreover the contract is unfair because it leaves the kind of care to be furnished and the manner of furnishing it wholly to the discretion of the plaintiff.
*24Claims of this nature against a dead woman’s estate, resting entirely in parol, based largely upon loose statements made by an interested party years after the oral agreement was made, and when the lips of the party principally interested are closed in death, require the closest and most careful scrutiny to prevent injustice being done to the heirs of the decedent.
It appears from the testimony that neither the plaintiff nor her husband ever alluded to this alleged contract to any of the defendants or any other person, either before or after Mrs. Speidel’s death, until this action was commenced.
It also appears that shortly after Mrs. Speidel’s death, the plaintiff’s family moved away from the flat occupied by them without mentioning any agreement or asserting any claim to the possession and ownership of the property. It is hardly reasonable to suppose that the plaintiff and her husband would have removed from the premises without having announced the existence of such an agreement and asserted their rights to retain possession, if such a contract had been made.
These facts, coupled with the admissions made by the plaintiff, have a strong bearing upon the appellant’s contention that no such contract was ever made. After Mrs. Speidel’s death the plaintiff stated to Sister Ferdinanda, one of the nieces brought up by the decedent, that if she did not get anything from the estate she would sue for the work she had done. She said to George Schaff that if she did not get anything from Mrs. Speidel’s estate they had got at least $500 out of it, and that she was going to sue for wages.
Frank Ochs, a nephew, who had lived with Mrs. Speidel four or five years, testified that plaintiff told him that she was glad that there was no will, because they could not say that she influenced Mrs. Speidel in making it.
In all of these conversations she never alluded to any contract having been made between her and the decedent.
The services claimed to have been rendered by the plaintiff cannot be urged to furnish any proof of the existence of a contract. The plaintiff’s principal witness, her husband, admitted that there was no change in the manner of living and the services rendered .before and after the time of the alleged contract. Therefore, such services did not even tend to show that a contract was made.
*25Applying well-settled principles to the case under consideration, we think that the judgment of the Special Term was not warranted by the evidence. The contract was not made with parents for the benefit of an infant who had been adopted by the family as one of their children and should share in the estate of the decedent, but it was made directly with an adult who had no more valid claim to decedent’s property than the other nieces or nephews.
The statute (2 R. S. 135, § 8, re-enacted Laws 1896, chap. 547, § 224) requires that an agreement relating to real estate shall be in writing, expressing the consideration, and, where a parol agreement is sought to be established, the proof should be clear as to the nature and specific character of the agreement so that it can be eventually carried out and enforced.
It has been frequently held that, in order to constitute a valid parol or written agreement, the parties must express themselves in such terms that it can be ascertained to a reasonable degree of certainty what they mean; and, if an agreement be so vague and indefinite that it is not possible to collect the full intention of the parties, it is void; neither the court nor the jury can make an agreement for the parties.
In Stanton v. Miller (58 N. Y. 200) Judge Andrews says: “ It is an elementary principle governing courts of equity, in the exercise of this jurisdiction that a contract will not be specifically enforced unless it is certain in its terms or can be made certain by reference to such extrinsic facts as may, within the rules of law, be referred to, to ascertain its meaning.” (Shakespeare v. Markham, 72 N. Y. 400.)
Where contracts of this character are attempted to be established by parol the temptation and opportunity for fraud is such that they are looked upon with suspicion, and the courts require the clearest evidence that such a contract be founded on a valuable consideration and be certain and definite in all its parts. (Shakespeare v. Markham, 10 Hun, 311; Gall v. Gall, 64 id. 600.)
It has also been held that where there is an oral agreement to convey land upon the payment of a specific sum of money, such payment alone is deemed not sufficient to entitle the party to a specific performance of the contract unless possession has been delivered and taken thereunder, for the reason that a recovery of *26the consideration or for damages may be had in an action at law.
(Miller v. Ball, 64 N. Y. 286; Winchell v. Winchell, 100 id. 159,163 ; Ludwig v. Bungart, 48 App. Div. 616.) So, where the consideration for the promised conveyance of a house and lot by will con-' sists of services to be rendered, and the services have been performed, but the land is neither conveyed by deed nor will, equity will not compel a conveyance unless the character of the services is so peculiar that it is impossible to estimate their value by a pecuniary standard (Rhodes v. Rhodes, 3 Sandf. Ch. 279; Matthews v. Matthews, 133 N. Y. 679; Shakespeare v. Markham, supra; affd. by the Court of Appeals, 72 N. Y. 400; Gall v. Gall, 64 Hun, 600; Ludwig v. Bungart, supra), or unless the agreement has been so far executed that a refusal would operate as a fiaud upon the party who has performed his part and place him in a situation in which he would not be compensated in damages.
We think that the motion for a nonsuit should have been granted. The judgment, therefore, should be reversed and a new trial granted, with costs to the appellant to abide the event.
McLennan and Williams, JJ., concurred ; Spring and Hiscock, JJ., dissented in separate memoranda.